FEL§I

UNITED STATES DISTRICT COURT NUV § 9 313
FOR THE DISTRICT OF COLUMBIA Clerk, U.S. District: and
Bahkruptcy Courts
DEBORAH DIANE FLETCHER, )
)
Plaintiff, )
_ )
v. ) Civil Action No.: l:lS-cv-02459(UNA)

)
METRO PCS, LLC, )
' )
Defendant. )

MEMORANDUM oPINIoN

This matter is before the Court on its initial review of plaintiffs pro se complaint
(“Compl.”) and application for leave to proceed in forma pauperis (“IFP”). The Court will grant
the IFP application and dismiss'the case for lack of subject matter jurisdiction. See `Fed. R. Civ.
P. lZ(h)(3) (requiring the court to dismiss an action “at any time” if it determines that the subject
matter jurisdiction is wanting).

Plaintiff fails to provide a residence, merely stating that she “has a mailing address in the
District of Columbia.” Com"§il. at 2. She sues Metro PCS, LLC, focusing on the location in
Bladensburg, Maryland. Ia’. `at l. Plaintiff states that her cell phone was stolen, and that she
subsequently contacted defendant Id. at 2. She reports that, in order to receive a new cell phone
by mail, she had to go into her local store to make a $5 5 insurance payment Id. For damages, she
requests “the price or prejudice along with that $55 payment.” Ia’. at 3.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts

that bring the suit within the court's jurisdiction. See Fed.' R. Civ. P. S(a); Failure to plead such
facts warrants dismissal of the action. See Fed. R. Civ. P. lZ(h)(3).

Plaintiff fails to raise any federal question. She also fails to satisfy the burden to establish '
diversity jurisdiction. Therefore, this case will be dismissed for want of subject matter jurisdiction.

A separate Order accompanies this Memorandum Opinion.

.»-\’<

Date: November \'o ,2018 Un'r{edStyte/»B@rict Judge

 

